Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 3-31-21 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because it contains legal phraseology in particular the term “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “preferably” renders the claim indefinite in that it is unclear to what cross-sectional areas are being contemplated. Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation of the inlet having a cross-section having a 
Claim 22 recites the limitations "the curvature" in line 4, “the respective sidewall” line 4 and “the housing” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 29 recites the limitation "the vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 707980 to Barra in view of U.S. Patent No. 4,513,529 to Reich. 
Referring to claim 16, Barra discloses a device for preventing damage to crops using heated ambient air comprising, one or more gas reservoirs – see the tanks not labeled but shown in figure 7 proximate the rear tires of the tractor, a gas burner operatively connected to the gas reservoirs – see at 4 in figure 6, and configured for heating, by means of the combustion of gas from the gas reservoirs – see heating process detailed in pages 5-6 (it is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to the means of the combustion of gas, since applicant provides specific structure being a burner for performing these functions), ambient air – see page 5 lines 20-27, supplied via an inlet – see inlet of 4 at the arrow in figure 6, and discharging it at an outlet – at the connection of items 4 and 1 as seen in figure 6, and a centrifugal fan – at 1, operatively connected to the outlet of the gas burner for drawing in the heated ambient air via an inlet – see at the connection of items 4 and 1 in figure 6, and blowing out the heated ambient air via one or more outlets of the centrifugal fan – see at 3 in figures 5-7, a heating device for the gas reservoirs – see for example at 3 in figure 7, and allowing the branched-off heated ambient air to flow to the bottom side of the at least one gas reservoir via the one or more outlets – at 3 – see heated air at each of the outlets being proximate to the gas reservoirs/tanks in figure 7. Barra does not disclose a heating device for the gas reservoirs comprising one or more channels configured for, branching off a part of the flow of 
Referring to claim 17, Barra as modified by Reich does not disclose the heating device is configured such that the flow rate of the branched-off heated ambient air is lower than 50% of the flow rate supplied to the outlet of the centrifugal fan. However, it would have been obvious to one of ordinary skill in the art to take the device of Barra as modified by Reich and add the flow rate of heated air to be any desired quantity including the claimed lower than 50% of the flow rate supplied to the fan as claimed, so as to yield the predictable result of ensuring sufficient heated air is produced by the device as desired.
Referring to claim 18, Barra a modified by Reich does not disclose the heating device is configured such that the flow rate of the branched-off heated ambient air is lower than or equal to 25% of the flow rate supplied to the outlet of the centrifugal fan. However, it would have been obvious to one of ordinary skill in the art to take the device of Barra as modified by Reich and add the flow rate of heated air to be any desired quantity including the claimed lower than 25% 
Referring to claim 19, Barra as modified by Reich does not disclose the inlet comprises a cross-section having a surface area that is smaller than 50% of the surface area of the cross-section of the outlet, preferably smaller than or equal to 25%, for instance in the range of 5% to 20%. However, it would have been obvious to one of ordinary skill in the art to take the device of Barra as modified by Reich and use any suitable cross-section for the inlet and outlet including the claimed cross-sections of the inlet having a cross-section smaller than 50% of the cross-section of the outlet, so as to yield the predictable result of ensuring proper air flow through the device as desired.
Referring to claim 20, Barra as modified by Reich further discloses the fan comprises an impeller using a rotary shaft – see at 1 in figures 5-7 of Barra and – see at 25 in figures 1-3 of Reich. Barra as modified by Reich does not disclose the centrifugal fan comprises an impeller having an upward central rotary shaft. However, it would have been obvious to one of ordinary skill in the art to take the device of Barra as modified by Reich and have the centrifugal fan in any desired orientation including having an upward central rotary shaft as claimed, so as to yield the predictable result of ensuring proper airflow through the device as desired.
Referring to claim 21, Barra as modified by Reich further discloses the outlets of the centrifugal fan are arranged at an equal height above the ground surface – see at 16b-16c of Reich, and/or wherein the outlets of the centrifugal fan are configured for blowing out the heated ambient air at an angle of 10° or less to the ground surface – see at 3 in figure 7 of Barra.
Referring to claim 22, Barra as modified by Reich further discloses the one or more outlets comprise an outlet channel – at 16a-16c of Reich, which connects to an upstream buckle 
	Referring to claim 23, Barra as modified by Reich further discloses the centrifugal fan comprises two opposing outlets – see at 3 in figure 7 of Barra.
	Referring to claim 24, Barra as modified by Reich further discloses both outlets are arranged rotationally symmetric around the central rotary shaft of the centrifugal fan – see at 3 in figure 7 of Barra.
	Referring to claim 25, Barra as modified by Reich further discloses the centrifugal fan comprises a housing including, two opposing rotationally symmetric segments – see any portions of 1 in figure 7 of Barra, and in between of them two rotationally symmetric openings for the outlets – at 3 – see figure 7 of Barra, and wherein a segment – portions of 1 that connect to 3, is arranged that connects downstream to one of the segments and that extends onward at an angle that is larger than the angle of the related opening of the outlet – see at 1,3 in figure 7 of Barra.
	Referring to claim 26, Barra as modified by Reich further discloses the additional segment – at connection of 1,3, has a curvature that differs from the curvature of the connecting rotationally symmetric segment – see at 1 proximate 3 in figure 7 of Barra. Barra as modified by Reich does not disclose the additional segment is present at only one of the two outlets. However, it would have been obvious to one of ordinary skill in the art to take the device of Barra as modified by Reich and have the additional segment at any number of the outlets of the 
	Referring to claim 27, Barra as modified by Reich the curvature of this segment is
configured such that, where the segment extends beyond the segment of the opposing sidewall, said sidewalls run substantially parallel – see at 1,3 and the connection of 1,3 on each side of 1,3 in figure 7 of Barra.
	Referring to claim 28, Barra as modified by Reich further discloses the device comprises a vehicle – at 5, to which the gas burner – at 4, the gas reservoirs – tanks shown in figure 7 of Barra, the centrifugal fan – at 1, and the heating device – at 3, are arranged – see figure 7 of Barra.
	Referring to claim 29, Barra as modified by Reich the centrifugal fan comprises
two outlets – at 3, that are arranged on both sides of the central longitudinal axis according to
the direction of movement of the vehicle – at 5 – see figure 7 of Barra, and are configured to blow the heated ambient air blown out according to a direction away from the central longitudinal axis – see at 3 in figure 7 of Barra.
	Referring to claim 30, Barra as modified by Reich discloses a method for preventing damage to crops, wherein a device according to claim 16 is used – see rejection of claim 16 detailed earlier, and wherein the method comprises the following steps, the heating device branching off a part of the flow of the heated ambient air to an outlet of the centrifugal fan via the inlet – see at 16-16c branched from 20,23 in figures 1-3 of Reich, the heating device allowing the branched-off heated ambient air to flow through one or more channels to one or more downstream outlets of the one or more channels – see at 16a-16c to 17a-17c in figures 1-3 of Reich, and the heating device allowing the branched-off heated ambient air to flow to the bottom
.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to plant/crop heating devices in general:
	U.S. Pat. No. 2,613,478 to Ringle – shows crop heater
	U.S. Pat. No. 2,972,208 to Martin – show crop heater
	U.S. Pat. No. 3,825,183 to Machlanski – shows crop heater
	U.S. Pat. No. 5,305,548 to Siebol – shows crop heater
	U.S. Pat. No. 5,934,013 to Barra – shows crop heater
	U.S. Pub. No. 2014/0338258 to Fischer et al. – shows crop heater
	U.S. Pub. No. 2016/0062369 to Davis et al. – shows crop heater

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643